COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
                                         NOS. 2-04-477-CR
                                                  2-04-478-CR
                                                 2-04-479-CR
                                                 2-04-480-CR
                                         
   
WENDY 
MICHELLE NELSON                                                    APPELLANT
   
V.
   
THE STATE OF 
TEXAS                                                                  STATE
----------
FROM 
THE 297th DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        On 
March 9, 2005, we abated these appeals and remanded the cases to the trial court 
to determine whether appellant Wendy Michelle Nelson wanted to continue her 
appeals, to determine whether appellant was indigent, and to appoint counsel, if 
necessary.  The supplemental reporter’s record from the abatement hearing 
was filed in this court on May 5, 2005.
        At 
the hearing, Nelson told the court that she did not wish to proceed with her 
appeals.  Based on the reporter’s record, it is apparent that Nelson does 
not desire to continue these appeals.  Accordingly, we dismiss the appeals.
  
   
                                                                  PER 
CURIAM
  
  
  
PANEL 
D:   CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
May 19, 2005

 
NOTES
1.  
See Tex. R. App. P. 47.4.